DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to applicant’s RCE filed on 08/17/2020. Claims 1, 3-9, 14-18, 20 and 21 were pending.
The IDS filed on 02/03/2021 has been considered.
Claims 1, 3-9, 14-18, 20 and 21 are allowed.

REASONS FOR ALLOWANCE

The following is a reasons for allowance for an indication of allowable subject matter: 
the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of:
 	“the resource cooperation module is configured to receive the resource requirement request and the service orchestration request from the requesting module, perform service orchestration in combination with related information of the SDN, and send the a reservation request for a resource required by the CDN application to the control unit according to the service orchestration; wherein the resource required by the CDN application comprises an access network resource, transmission network resource and data center network resource required by the CDN application, and wherein the related information of the SDN comprises: network topology information, network load balancing information, network routing information and firewall deployment information of the SDN;… after the allocated resource required by the CDN application is obtained, create a data link Layer L2 and network Layer L3 forwarding table according to a related forwarding policy of an SDN control plane, transmit the allocated resource required by the CDN application and the data link Layer L2 and network Layer L3 forwarding table to the data forwarding unit, and feed completion of the reservation request for the required resource back to the orchestration feedback module; wherein the related forwarding policy comprises: a hotspot distribution policy, a load balancing policy and a content routing policy; and the data forwarding unit comprises related network equipment for SDN data forwarding, and is configured to store related data of the CDN application according to the allocated resource 
Dependent claims 3-8, 14-18, 20 and 21 are allowed at least by virtue of their dependencies from the independent claims 1, and 9. Thus, claims 1, 3-9, 14-18, 20 and 21 are hereby allowed.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm, 9:00 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 5712724036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/M. H./
Melaku Habtemariam
Examiner, Art Unit 2447


/SURAJ M JOSHI/Primary Examiner, Art Unit 2447